DETAILED ACTION
	This Office action is in response to the communication filed on 08/18/2022. Claims 4-6 and 10-12 remain pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments with respect to amended claims 4 and 10 in the Remarks section (pages 2-8) have been fully considered but are not persuasive. 
	Applicant argues Xu discloses a protective sleeve but the protective sleeve has a supportive structure 11 that is used for supporting the heat dissipation of the protective sleeve rather than for locating an auxiliary display, and using the auxiliary display skin of Johnson would interfere with heat dissipation and there was limited space with the supportive structure in the back of the portable device to place the auxiliary display skin. 
Johnson was relied upon to teach the display skin as an auxiliary display formed on the surface of a removable case cover (also referred to by Johnson as a protective slip cover) on the back side of the mobile device. The auxiliary display is not required to be formed on the back of the mobile terminal, and instead is removable or detachably connected to the rear cover/housing of the mobile device or laptop computer. Locating this display skin located on a removable case cover rather than directly on the portable electronic device housing occurred so that displaying occurred with in some cases where necessary by utilizing specialized low-power, low-performance electronics, without "waking up" other electronics in the portable electronic device. This is similar to the goal of Xu disclosed of the support structure 11 to cover a heat sink port 12 to solve the problem of heat dissipation when viewing multimedia such as on the display by using a low-power, low-performance and also therefore low-heat dissipation electronics to provide information to the user. Additionally, the support structure when covering the heat sink port 12 was flush with device as seen in Fig. 7 where there was a cavity/groove where the support structure would pair with, preventing interference with the auxiliary display skin of Johnson. 
Therefore, the rear protective slip cover for the back side of the first protective body of Xu would provide a display skin for auxiliary display as an added feature. It would have been obvious before the effective filing date of the invention to have used the removable case cover/ protective slip cover with a display skin on the first protective body’s outer surface/housing. Therefore, the argument is not found persuasive.
	Applicant further argues the support structure 11 would always block a light of sight to the back of the portable mobile electronic mobile terminal.  
Johnson teaches the auxiliary display is not required to be formed on the back of the mobile terminal, and instead is removable or detachably connected to the rear cover/housing of the mobile device or laptop computer. While embodiments of Johnson teach an auxiliary display formed on the rear cover of the mobile device, the embodiment as cited was Johnson Fig. 15 and paragraphs [0057]-[0058] as originally cited do not require this. Therefore, there was no need for a line of sight to the back of the portable mobile terminal but only to the display skin on the removable rear cover of the device as taught by Johnson. Therefore, the argument is not found persuasive.  
	Applicant further argues Johnson discloses an auxiliary display skin covering a portion of the surface of the removable case cover is required, which would render the prior art invention being modified unsatisfactory for its intended purpose because Xu teaches a supportive structure 11 and structures 41 and 42 that would obstruct or interfere with the placement of a removable case cover and requires a fixing structure. 
	However, Xu teaches a supportive structure 11 behind the first protective body in a further embodiment in Fig. 7, however, Fig. 6 shows that that the first and second sleeve body is folded, it was flush with no obstructions, as in Page 2 and Fig. 7. Additionally, the fixing structure 41 and 42 are located in the interior of the protective body and not the exterior, and would not interfere with auxiliary display skin on the exterior, rear protective slip cover.  The rear protective slip cover for the back side of the first protective body of Xu would provide a display skin for auxiliary display as an added feature. Johnson teaches the auxiliary display is not required to be formed on the back of the mobile terminal, and instead is removable or detachably connected to the rear cover/housing of the mobile device or laptop computer. It would have been obvious before the effective filing date of the invention to have used the removable case cover/ protective slip cover with a display skin on the portable device first protective body’s outer surface/housing. Therefore, the argument is not found persuasive. 
		Applicant's arguments have been fully considered with respect to 5-7, 9, 11-13, and 18 in the Remarks section (page 8) but they are not persuasive as the claims depend upon the features recited in the amended independent claims. 



		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Foreign Patent Publication CN 102138723A by Xu; provided by the Applicant in the IDS; and an electronic translation is included (the citations below are from this translation) in view of U.S. Patent Publication 2010/0141689 A1 by Johnson. 
Regarding claim 4, Xu teaches an electronic device with an extensible display (Fig. 4), comprising
a mobile terminal (Page 2, mobile terminal), 
a protective sleeve (Fig. 1, Page 2, mobile terminal sleeve with first and second protective sleeve body 1 and 2), and 
a keyboard (Figs. 1 and 2, Page 2, keyboard arranged on second protective body 2) and 
wherein the keyboard and the mobile terminal are arranged on the protective sleeve (Page 2, mobile terminal fixed on the first protective body 1 and keyboard arranged on second protective body 2); 
the protective sleeve comprises a front cover, a first rear cover (Fig. 1-2; Page 2, first protective sleeve body 2 was a front cover and second protective sleeve body 1 was a rear cover), and 
a flexible part (Fig. 1; Page 2, hinge part 3), wherein the flexible part is connected with the front cover and the first rear cover, the first rear cover is rotatable relative to the front cover (Page 2, the first protection sleeve body 1 and the second protection sleeve body 2 are connected through a hinge part 3), 
the keyboard is arranged on an inner surface of the front cover, the mobile terminal is arranged on a surface of the first rear cover facing the front cover (Page 1, mobile terminal fixed on the first protective body 1 facing the keyboard that was arranged on inner surface of second protective body 2). 

Xu does not teach the auxiliary display is arranged on a side of the protective sleeve opposing to a main display of the mobile terminal, wherein the auxiliary display is arranged on the surface of the first rear cover facing away from the front cover; and wherein the auxiliary display is detachably connected with the mobile terminal through the first rear cover,
wherein the auxiliary display is arranged on the back of the mobile terminal, and a window is formed on the first rear cover, and the auxiliary display is arranged in the window; 
wherein the protective sleeve further includes a second rear cover in connection to the flexible part, and the second rear cover is arranged on an outer side of the first rear cover; and when the protective sleeve is closed, the second rear cover covers the auxiliary display for protection.

	In the analogous art of cases for portable electronic devices, Johnson teaches a case cover that had a surface with opening for inserting the portable electronic device, similar to how the Xu’s first protective body received mobile terminal. The case cover included a display skin (equivalent to an auxiliary display) on the opposite surface of the case cover. The display skin covered a portion of rear case overlapping the portable electronic device or a window area, so that documents downloaded to the portable electronic device were viewable on the display skin as shown in Fig. 15 (Johnson [0057]-[0061]). A first electrode layer is disposed on a first side of the optically active layer proximal the surface of the case cover (Johnson [0011]).  It would have been obvious before the effective filing date of the invention to have used the removable case cover with a display skin as a second rear cover covering the first electrode layer of the display and the first protective body’s outer surface (i.e., first rear cover). One of ordinary skill in the art would have been motivated to use a display skin located on a removable case cover rather than directly on the portable electronic device housing so that displaying occurred with in some cases where necessary by utilizing specialized low-power, low-performance electronics, without "waking up" other electronics in the portable electronic device (Johnson [0063]).

Regarding claim 5, Xu of the combination of references teaches the electronic device of claim 4, wherein the keyboard is provided with the first thimble which is operable to connect to the communication port of the mobile terminal (Fig. 3; Page 2, interface component 42 with thimble shape was paired to the position of a port of the mobile terminal as shown in Fig. 2 and 3).
	Regarding claim 6, Xu does not teach the electronic device of claim 4, wherein the mobile terminal is equipped with a power switch used to switch on and off the auxiliary display.
	In the analogous art of cases for portable electronic devices, Johnson teaches a case cover that had a surface with opening for inserting the portable electronic device, similar to how the Xu’s first protective body received mobile terminal. The case cover included a display skin (equivalent to an auxiliary display) on the opposite surface of the case cover. The display skin covered a portion of rear case overlapping the portable electronic device or a window area, so that documents downloaded to the portable electronic device were viewable on the display skin as shown in Fig. 15 (Johnson [0057]-[0061]). The portable electronic device included a sensor 919 (see FIG. 16), such as a switch, that is activated when the device is flipped over. A controller within the portable electronic device receives a signal from the sensor to determine that the device has been flipped over. In response to the signal, the controller causes the primary display to turn OFF and activates the secondary display (Johnson [0062]). One of ordinary skill in the art would have been motivated to use a display skin located on a removeable case cover rather than directly on the portable electronic device housing so that displaying occurred with in some cases where necessary by utilizing specialized low-power, low-performance electronics, without "waking up" other electronics in the portable electronic device (Johnson [0063]).

Claims 10-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over -Foreign Patent Publication CN 102138723A by Xu in view of U.S. Patent Publication 2010/0141689 A1 by Johnson, and further in view of U.S. Patent Publication 2009/0282235 A1 by Perng et al. (“Perng.”)

Regarding claim 10, Xu teaches a control method for an electronic device with an extensible display (Fig. 1), comprising:
detecting whether a mobile terminal (Page 2, mobile terminal) is in a communication state with a keyboard (Page 1, portable electronic mobile terminal paired with a wireless keyboard where wireless keyboard are described in U.S. Patent Publication by Cha listed in Conclusion),
wherein the keyboard and the mobile terminal are arranged on the protective sleeve (Page 2, mobile terminal fixed on the first protective body 1 and keyboard arranged on second protective body 2); 
wherein the protective sleeve comprises a front cover, a first rear cover (Fig. 1-2; Page 2, first protective sleeve body 2 was a front cover and second protective sleeve body 1 was a rear cover), and 
a flexible part (Fig. 1; Page 2, hinge part 3), wherein the flexible part is connected with the front cover and the first rear cover, the first rear cover is rotatable relative to the front cover (Page 2, the first protection sleeve body 1 and the second protection sleeve body 2 are connected through a hinge part 3), 
the keyboard is arranged on an inner surface of the front cover, and the mobile terminal is arranged on a surface of the first rear cover facing the front cover (Page 1, mobile terminal fixed on the first protective body 1 facing the keyboard that was arranged on inner surface of second protective body 2). 

Xu does not teach the auxiliary display is arranged on a side of the protective sleeve opposing to a main display of the mobile terminal, detecting whether a power switch is in a triggered state and selectively switching on or off an auxiliary display, 
 wherein the auxiliary display is arranged on the surface of the first rear cover facing away from the front cover; and wherein the auxiliary display is detachably connected with the mobile terminal through the first rear cover,
the protective sleeve further includes a second rear cover in connection to the flexible part, and the second rear cover is arranged on an outer side of the first rear cover; and when the protective sleeve is closed, the second rear cover covers the auxiliary display for protection; wherein the auxiliary display is electrically connected with the mobile terminal and disposed on the back of the mobile terminal, and the auxiliary display is switched on while the mobile terminal is detected to be in a communicationally disconnected state with the keyboard, and when duration for which the power switch is in a triggered state is detected as reaching the preset value.
 
	In the analogous art of cases for portable electronic devices, Johnson teaches a case cover that had a surface with opening for inserting the portable electronic device, similar to how the Xu’s first protective body received mobile terminal. The case cover included a display skin (equivalent to an auxiliary display) on the opposite surface of the case cover. The display skin covered a portion of rear case overlapping the portable electronic device or a window area, so that documents downloaded to the portable electronic device were viewable on the display skin as shown in Fig. 15 (Johnson [0057]-[0061]). A first electrode layer is disposed on a first side of the optically active layer proximal the surface of the case cover (Johnson [0011]). User interface devices of the portable terminal were used to also control the display skin and could have been located on the side of the case (Johnson [0047]). The portable electronic device included a sensor 919 (see FIG. 16), such as a switch, that is activated when the device is flipped over enough time to have been registered. A controller within the portable electronic device receives a signal from the sensor to determine that the device has been flipped over. In response to the signal, the controller causes the primary display to turn OFF and activates the secondary display (Johnson [0062]). 
 It would have been obvious before the effective filing date of the invention to have used the removable case cover with a display skin on the first protective body’s outer surface.  One of ordinary skill in the art would have been motivated to use a display skin located on a removable case cover rather than directly on the portable electronic device housing so that displaying occurred with in some cases where necessary by utilizing specialized low-power, low-performance electronics, without "waking up" other electronics in the portable electronic device (Johnson [0063]).
	Xu in view of Johnson does not teach a power switch determining whether duration of the triggered state reaches a preset value, and, when the duration reaches the preset value, and selectively switching on or off an auxiliary display according to the detected communication state regarding the mobile terminal and the keyboard.  
	However, in the analogous art of electronic devices, Perng teaches a power switch was pressed to a preset signal level greater than a preset signal level, a calculating module calculated the duration of the power switch control signal. If the duration of the power control signal was greater than a preset threshold, then a control element outputted an interrupt signal to change the power status of the device (Perng [0024] and [0033]). It would have been obvious before the effective filing date that when the power switch was activated on the user interface connected to a portable electronic device of Xu as modified by Johnson, it would have similar power control signal detection as taught by Perng. One of ordinary skill in the art would have motivated to have a method of controlling shutdown of an electronic device such as display skin. (Perng [0008] and [0009]).

Regarding claim 11, Xu of the combination of references further teaches the control method of claim 10, wherein the detecting whether the mobile terminal is in the communication state with the keyboard further comprises: detecting a signal level of a communication port on the mobile terminal, wherein if the signal level of the communication port is high, the mobile terminal is in a communicationally connected state with the keyboard (Fig. 3; Page 2, interface component 42 with thimble shape was paired when pressed sufficiently into the port of the mobile terminal so as to enable electrical signal communication where port was shown in Fig. 2 and 3). 

Regarding claim 12, Xu does not teach the control method of claim 11, wherein the auxiliary display is electrically connected to the keyboard and is disposed on the protective sleeve, and the auxiliary display is switched on while the mobile terminal is detected as in the communicationally connected state with the keyboard.
In the analogous art of cases for portable electronic devices, Johnson teaches a case cover that had a surface with opening for inserting the portable electronic device, similar to how the Xu’s first protective body received mobile terminal. The case cover included a display skin (equivalent to an auxiliary display) on the opposite surface of the case cover. (Johnson [0057]-[0061]). User interface devices of the portable terminal were used to also control the display skin (Johnson [0047]). The portable electronic device included a sensor 919 (see FIG. 16), such as a switch, that is activated when the device is flipped over enough time to have been registered. A controller within the portable electronic device receives a signal from the sensor to determine that the device has been flipped over. In response to the signal, the controller causes the primary display to turn OFF and activates the secondary display (Johnson [0062]). One of ordinary skill in the art would have been motivated to use a display skin located on a removeable case cover rather than directly on the portable electronic device housing so that displaying occurred with in some cases where necessary by utilizing specialized low-power, low-performance electronics, without "waking up" other electronics in the portable electronic device (Johnson [0063]).
Johnson does not teach when duration for which the power switch is in a triggered state is detected as reaching the preset value.
	However, in the analogous art of electronic devices, Perng teaches a power switch was pressed to a preset signal level greater than a preset signal level, a calculating module calculated the duration of the power switch control signal. If the duration of the power control signal was greater than a preset threshold, then a control element outputted an interrupt signal to change the power status of the device (Perng [0024] and [0033]). It would have been obvious before the effective filing date that when the power switch was activated on the user interface connected to a portable electronic device of Xu as modified by Johnson, it would have similar power control signal detection as taught by Perng. One of ordinary skill in the art would have motivated to have a method of controlling shutdown of an electronic device such as display skin. (Perng [0008] and [0009]).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent Publication 2015/0169010 by Shin et al. teaches a protection case with an auxiliary display on the rear surface portion of the protective cover of a portable display device as in Fig. 4A. 
	U.S. Patent Publication 2014/0204518 A1 by Lin teaches a rear portion of a display apparatus cover communicating with a detachable keyboard.  

 Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHEEN I JAVED whose telephone number is (571)272-0825.  The examiner can normally be reached on Mon-Fri 9:00 am-5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHEEN I JAVED/Examiner, Art Unit 2621  


/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621